ARDENT MINES LIMITED


EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT, dated as of the date set forth on the signature page
hereto (the “Agreement”), by and between Ardent Mines Limited, a Nevada
corporation (the “Company”), and Leonardo Riera (the “Executive”).


WHEREAS, the Company desires to engage the Executive to serve the Company as the
President and the Executive desires to serve as the President and Chief
Executive Officer (“CEO”) of the Company;


NOW THEREFORE, in consideration of the premises and the mutual agreements made
herein, the Company and the Executive agree as follows:


1.           Employment; Duties.  The Company shall engage the Executive to
serve as President and CEO of the Company.  The Executive shall serve the
Company in such capacity for the “Employment Period” as defined in Section
2.  The Executive agrees that during the term of his employment hereunder, he
shall devote approximately seventy-five to one hundred percent (75% - 100%) of
his professional working time, attention, knowledge and experience and give his
best effort, skill and abilities to promote the business and interests of the
Company as directed by the Board of Directors of the Company or a committee of
the Board of Directors to which the Board of Directors has duly delegated
authority thereof (collectively, the “Board”).  The Company acknowledges and
agrees that the services rendered to the Company shall not be exclusive to the
Company and the Executive may pursue other business activities so long as such
other business activities are not in conflict with the Company.  In the event
that the Executive is retained as an officer, director, employee or consultant
of another business, he shall notify the Board of such engagement within five
(5) business days.  The Executive agrees to faithfully and diligently perform
such reasonable duties commensurate with the position of President as may from
time to time be assigned to the Executive by the Board.  For purposes of
clarity, except with respect to subsidiaries of the Company, to the extent the
Executive renders services to any other organizations, all such services must be
rendered in a separate capacity and shall not be deemed to constitute services
of the Executive as an agent of any such other organization to the Company or by
or on behalf of the Company to such other organizations unless expressly
delegated in writing to such effect.


2.           Employment Period.  This Agreement shall have an initial term of
two years to be effective commencing as of the date hereof and ending on the
second anniversary hereof (the “Initial Employment Period”), unless sooner
terminated in accordance with the provisions of Section 7 or Section 8.  This
Agreement shall automatically renew and continue to remain in effect after the
Initial Employment Period for successive one year periods (each, a “Renewal
Employment Period”), until terminated as provided herein, unless either party
provides the other party with written notice of non-renewal not later than 30
days prior to the expiration of the Initial Period or the anniversary of such
date in any subsequent Renewal Employment Period.  The Initial Employment Period
and each Renewal Employment Period of this Agreement is referred to herein as
the “Employment Period.”
 
Page 1 of 10

--------------------------------------------------------------------------------


 
Ardent Mines Limited - Employment Agreement

--------------------------------------------------------------------------------

 
3.           Compensation.


(a)           Base Compensation.  The Executive shall be paid a base salary of
twenty thousand U.S. Dollars ($20,000) per month (the “Base Salary”).  Base
Salary shall be paid retroactive to August 15, 2010.  Ten thousand U.S. Dollars
($10,000) of this amount shall be payable incrementally on a monthly basis and
pro-rated for any partial month of employment, less any applicable statutory and
regulatory deductions.  This portion of the Base Salary shall be payable in
accordance with the Company’s regular payroll practices, as the same may be
modified from time to time.  The remainder of the Base Salary shall accrue until
such time as the Company shall have received capital investments in the amount
of ten million U.S. Dollars ($10,000,000), at which time all accrued and unpaid
amounts shall be due and payable.


(b)           Stock Grant.  The Executive shall be granted fifty thousand
(50,000) restricted shares of the Company’s common stock (the “Shares”).  Until
the second anniversary of the date hereof, the Shares may not be sold,
transferred, used as security for a loan or otherwise encumbered, other than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined in the U.S. Internal Revenue Code.


(c)           Options. The Executive shall be eligible to participate in the
Company’s equity incentive plan and granted options thereunder at the discretion
of the Board of Directors.


(d)           Expense Reimbursement.  The Executive shall be entitled to
reimbursement of reasonable out-of-pocket expenses incurred in connection with
travel, communications, and matters related to the Company's business and
affairs if made in accordance with written Company policy as in effect from time
to time as determined by the Board.


(e)           Vacation.  The Executive shall be entitled to paid vacation of
fifteen (15) days each calendar year in accordance with written Company policy
as in effect from time to time as determined by the Board.  No compensation
shall be paid for accrued but untaken vacation.


(f)           Benefits.  The Executive shall be entitled to participate in such
employee benefit programs as the Board of Directors may authorize from time to
time including, without limitation, Company health insurance and savings plans.


4.           Trade Secrets.  The Executive agrees that it is in the Company's
legitimate business interest to restrict his disclosure or use of Trade Secrets
and Confidential Information relating to the Company or its affiliates as
provided herein, and agrees not to disclose or use the Trade Secrets and/or
Confidential Information relating to the Company or its affiliates for any
purpose other than in connection with his performance of his duties to the
Company.  For purposes of this Agreement, “Trade Secrets” shall mean all
confidential and proprietary information belonging to the Company (including
prospective client lists, ideas, formulas, compositions, inventions (whether
patentable or unpatentable and whether or not reduced to practice), know-how,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, plans, proposals, technical
data, copyrightable works, financial and marketing plans and customer and
supplier lists and information). For purposes of this Agreement, “Confidential
Information” shall mean all information other than Trade Secrets belonging to,
used by, or which is in the possession of the Company and relating to the
Company’s business or assets specifically including, but not limited to,
information relating to the Company’s products, services, strategies, pricing,
customers, representatives, suppliers, distributors, technology, finances,
employee compensation, computer software and hardware, inventions, developments,
in each case to the extent that such information is not required to be disclosed
by applicable law or compelled to be disclosed by any governmental
authority.  Notwithstanding the foregoing, the terms “Trade Secrets” and
“Confidential Information” do not include information that (i) is or becomes
generally available to or known by the public (other than as a result of a
disclosure by the Executive), provided, that the source of such information is
not known by the Executive to be bound by a confidentiality agreement with the
Company; or (ii) is independently developed by the Executive without violating
this Agreement.
 
Page 2 of 10

--------------------------------------------------------------------------------


 
Ardent Mines Limited - Employment Agreement

--------------------------------------------------------------------------------

 
5.           Return of Documents and Property.  Upon the expiration or
termination of the Executive's employment with the Company, or at any time upon
the request of the Company, the Executive (or his heirs or personal
representatives) shall deliver to the Company (a) all documents and materials
(including, without limitation, computer files) containing Trade Secrets and
Confidential Information relating to the business and affairs of the Company or
its affiliates, and (b) all documents, materials, equipment and other property
(including, without limitation, computer files, computer programs, computer
operating systems, computers, printers, scanners, pagers, telephones, credit
cards and ID cards) belonging to the Company or its affiliates, which in either
case are in the possession or under the control of the Executive (or his heirs
or personal representatives).


6.           Discoveries and Works.  All Discoveries and Works made or conceived
by the Executive during his employment by the Company, solely, jointly or with
others, that relate to the Company's present or anticipated activities, or are
used or useable by the Company shall be owned by the Company.  For the purposes
of this Section 6, (including the definition of “Discoveries and Works”) the
term “Company” shall include the Company and its affiliates.  The term
“Discoveries and Works” includes, by way of example but without limitation,
Trade Secrets and other Confidential Information, patents and patent
applications, service marks, and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications.  The
Executive shall (a) promptly notify, make full disclosure to, and execute and
deliver any documents requested by the Company, as the case may be, to evidence
or better assure title to Discoveries and Works in the Company, as so requested,
(b) renounce any and all claims, including but not limited to claims of
ownership and royalty, with respect to all Discoveries and Works and all other
property owned or licensed by the Company, (c) assist the Company in obtaining
or maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all
Discoveries and Works, and (d) promptly execute, whether during his employment
with the Company or thereafter, all applications or other endorsements necessary
or appropriate to maintain patents and other rights for the Company and to
protect the title of the Company thereto, including but not limited to
assignments of such patents and other rights.  Any Discoveries and Works which,
within one year after the expiration or termination of the Executive's
employment with the Company, are made, disclosed, reduced to tangible or written
form or description, or are reduced to practice by the Executive and which
pertain to the business carried on or products or services being sold or
delivered by the Company at the time of such termination shall, as between the
Executive and, the Company, be presumed to have been made during the Executive's
employment by the Company.  The Executive acknowledges that all Discoveries and
Works shall be deemed “works made for hire” under the U.S. Copyright Act of
1976, as amended 17 U.S.C. Sect. 101.
 
Page 3 of 10

--------------------------------------------------------------------------------




Ardent Mines Limited - Employment Agreement

--------------------------------------------------------------------------------

 
7.           Termination.


(a)           Manner of Termination. The Company and the Executive may terminate
this Agreement, with or without cause, in accordance with the provisions of this
Section 7.


(b)           Termination Without Cause.  The Company may terminate this
Agreement without cause at any time during the Employment Period effective
immediately upon giving written notice of termination to the Executive, provided
however, that if the Company terminates this Agreement other than for cause
during the Employment Period the Company shall pay to the Executive payments
equivalent to Executive’s annual Base Salary following such termination date in
accordance with the Company’s regular payroll procedures through the remainder
of the Calendar Month of notice thereof, plus vesting of any options, plus
reimbursement of any and all reasonable and pre-approved expenses incurred by
Executive as of the date of notice of such date, and all of such payments shall
completely and fully discharge any and all obligations and liabilities of the
Company to the Executive.


(c)           Termination for Cause.  The Company may terminate this Agreement
for cause at any time during the Employment Period effective immediately upon
giving written notice of termination to the Executive. For purposes of this
Agreement, “cause” shall mean, with respect to the Executive, (i) any act of
fraud or dishonesty, willful misconduct or negligence in connection with the
Executive's performance of his duties, (ii) repeated failure of the Executive to
follow reasonable instructions of the Board, (iii) dishonesty of the Executive
which causes a material detriment to the Company or its affiliates, (iv) a
breach by the Executive of any provision hereof or of any contractual or legal
fiduciary duty to the Company (including, but not limited to, the unauthorized
disclosure of Trade Secrets or other Confidential Information, non-compliance
with the policies, guidelines and procedures of the Company or engaging during
his employment in any other employment or business without the express written
approval of the Company’s Board of Directors), (v) the arrest of the Executive
for the commission of a felony, whether or not such alleged felony was committed
in connection with the Company's business or (vi) the commencement of any
bankruptcy proceedings (whether voluntary or involuntary), the appointment of a
trustee or receiver for the Executive or the general assignment of the
Executive's assets to his creditors.


(d)           Termination by Executive . The Executive may terminate this
Agreement with or without cause at any time during the Employment Period upon
three months prior written notice of termination to the Company.  For purposes
of this Agreement, with respect to the Company, “cause” shall mean the failure
to pay any amounts due Executive hereunder (and not disputed in good faith by
the Company) within one month after their due date.
 
Page 4 of 10

--------------------------------------------------------------------------------




Ardent Mines Limited - Employment Agreement

--------------------------------------------------------------------------------

 
(e)           Effect of Termination.  Except as otherwise provided herein with
respect to a termination pursuant to Section 7(b), in the event this Agreement
is terminated pursuant to this Section 7, the Executive's rights and the
Company's obligations hereunder shall cease as of the effective date of the
termination, including, without limitation, the right to receive Base Salary,
options and all other compensation or benefits provided for in this Agreement,
and the Executive shall not be entitled to any further compensation, options, or
severance compensation of any kind, and shall have no further right or claim to
any compensation, options, benefits or severance compensation under this
Agreement or otherwise against the Company or its affiliates, from and after the
date of such termination, except as required by applicable law.  Any termination
under this Section 7 is subject to the provisions of Sections 18 and 20 hereof.


(f)           Relinquishment of Authority.  Notwithstanding anything to the
contrary set forth herein, upon written notice to the Executive, the Company may
immediately relieve the Executive of all his duties and responsibilities
hereunder and may relieve the Executive of authority to act on behalf of, or
legally bind, the Company.


(g)           Transition Services and Certifications. Following any termination
for any reason, the Executive shall render any and all services reasonably
necessary for the Company to facilitate proper transition of the Company’s books
and records and the Executive shall certify to the Company that any and all
books and records maintained during the period of Executive’s services to the
Company were true and complete and did not contain any material misstatements or
omissions or any misleading information of any nature or kind, and that all
controls and procedures of the Company under the management authority of
Executive during the period of employment were properly observed during the
period of service of the Executive.


8.           Disability: Death.


(a)           If, prior to the expiration of any applicable Employment Period,
the Executive shall be unable to perform his duties hereunder by reason of
physical or mental disability for at least ninety (90) calendar days, the
Company shall have the right to terminate this Agreement and the remainder of
the Employment Period by giving written notice to the Executive to that
effect.  Immediately upon the giving of such notice, the Employment Period shall
terminate.


(b)           Upon termination of this Agreement pursuant to Section 8(a), the
Executive shall (i) be paid his Base Salary through the effective date of such
termination and (ii) all options previously granted shall remain in full force
and effect.  All other compensation and benefits provided for in Section 3 of
this Agreement shall cease upon termination pursuant to Section 8(a), except as
otherwise required by applicable law.


(c)           In the event of a dispute as to whether the Executive is disabled
within the meaning of Section 8(a), either party may from time to time request a
medical examination of the Executive by a doctor appointed by the chief of staff
of a hospital selected by mutual agreement of the parties, or as the parties may
otherwise agree, and the written medical opinion of such doctor shall be
conclusive and binding upon the parties as to whether the Executive has become
disabled and the date when such disability arose.  The cost of any such medical
examination shall be borne by the requesting party.
 
Page 5 of 10

--------------------------------------------------------------------------------


 
Ardent Mines Limited - Employment Agreement

--------------------------------------------------------------------------------

 
(d)           If, prior to the expiration of the Employment Period or the
termination of this Agreement, the Executive shall die, the Executive's estate
shall be paid his Base Salary and other compensation due through such date of
death.  Except as otherwise provided in this Section 8(d), upon the death of the
Executive, the Employment Period shall terminate without further notice and the
Company shall have no further obligations hereunder, including, without
limitation, obligations with respect to compensation, options and benefits
provided for in Section 3 of this Agreement, other than as set forth in the
immediately preceding sentence or as otherwise required by law.  Any termination
under this Section 8 is subject to the provisions of Section 18 hereof.


9.           No Conflicts.  The Executive has represented and hereby represents
to the Company and its affiliates that the execution, delivery and performance
by the Executive of this Agreement do not conflict with or result in a violation
or breach of, or constitute (with or without notice or lapse of time or both) a
default under any contract, agreement or understanding, whether oral or written,
to which the Executive is a party or of which the Executive is or should be
aware and that there are no restrictions, covenants, agreements or limitations
on his right or ability to enter into and perform the terms of this Agreement,
and agrees to indemnify and save the Company and its affiliates harmless from
any liability, cost or expense, including attorney’s fees, based upon or arising
out of any such restrictions, covenants, agreements, or limitations that may be
found to exist.  For purposes of this Agreement, “affiliate” shall include any
subsidiary in the case of the Company, and any person or entity directly or
indirectly controlled by or controlling the Company.


10.           Non-competition.   Except as authorized by the Board of Directors,
during the Executive’s employment by the Company and for a period of one year
thereafter, Executive will not (except as an officer, director, stockholder,
employee, agent or consultant of the Company or any subsidiary or affiliate
thereof) either directly or indirectly, whether or not for consideration, (i) in
any way, directly or indirectly, solicit, divert, or take away the business of
any person who is or was a customer of the Company, or in any manner influence
such person to cease doing business in part or in whole with Company; (ii)
engage in a Competing Business; (iii) except for investments or ownership in
public entities, mutual funds and similar investments, none of which constitute
more than 5% of the ownership or control of such entities, own, operate,
control, finance, manage, advise, be employed by or engaged by, perform any
services for, invest or otherwise become associated in any capacity with any
person engaged in a Competing Business in the United States; or (iv) engage in
any practice the purpose or effect of which is to intentionally evade the
provisions of this covenant. For purposes of this section, “Competing Business”
means any company or business which is engaged directly or indirectly in any
business carried on or planned to be carried on by the Company or any of its
subsidiaries or affiliates.  In the event that the Executive’s employment by the
Company is terminated without cause, as described in Section 7(b) hereof, the
limitations of this Section 10 shall cease to apply as of the final payment made
in respect of the termination of the Executive’s employment with the Company as
set forth in Section 7(b) above.
 
Page 6 of 10

--------------------------------------------------------------------------------


 
Ardent Mines Limited - Employment Agreement

--------------------------------------------------------------------------------

 
11.           Non-Solicitation.  During the Executive’s employment by the
Company and for a period of one year thereafter (the “Restricted Period”), the
Executive, directly or indirectly, whether for his account or for the account of
any other individual or entity, shall not solicit or canvas the trade, business
or patronage of, or sell to, any individuals or entities that were either
customers of the Company during the time the Executive was employed by the
Company, or prospective customers with respect to whom a sales effort,
presentation or proposal was made by the Company or its affiliates, during the
one year period prior to the termination of the Executive’s employment.  The
Executive further agrees that during the Restricted Period, he shall not,
directly or indirectly, (i) solicit, induce, enter into any agreement with, or
attempt to influence any individual who was an employee or consultant of the
Company at any time during the time the Executive was employed by the Company,
to terminate his or her employment relationship with the Company or to become
employed by the Executive or any individual or entity by which the Executive is
employed or (ii) interfere in any other way with the employment, or other
relationship, of any employee or consultant of the Company or its affiliates.


12.           Enforcement.  The Executive agrees that any breach of the
provisions of this Agreement would cause substantial and irreparable harm, not
readily ascertainable or compensable in terms of money, to the Company for which
remedies at law would be inadequate and that, in addition to any other remedy to
which the Company may be entitled at law or in equity, the Company shall be
entitled to temporary, preliminary and other injunctive relief in the event the
Executive violates or threatens to violate the provisions of this Agreement, as
well as damages, including, without limitation consequential damages, and an
equitable accounting of all earnings, profits and benefits arising from such
violation, in each case without the need to post any security or bond.  Nothing
herein contained shall be construed as prohibiting the Company from pursuing, in
addition, any other remedies available to the Company for such breach or
threatened breach.  A waiver by the Company of any breach of any provision
hereof shall not operate or be construed as a waiver of a breach of any other
provision of this Agreement or of any subsequent breach by the Executive.


13.           Determinations by the Company.  All determinations and
calculations with respect to this Agreement shall be made by the Board or any
committee thereof to which the Board has delegated such authority, in good faith
in accordance with applicable law, the certificate of incorporation and by-laws
of the Company, in its sole discretion, and shall be final, conclusive and
binding on all persons, including the Executive and the personal representative
of his estate.


14.           Successors and Assigns.  This Agreement shall inure to the benefit
of and shall be binding upon (i) the Company, its successors and assigns, and
any company with which the Company may merge or consolidate or to which the
Company may sell substantially all of its assets, and (ii) Executive and his
executors, administrators, heirs and legal representatives.  Since the
Executive’s services are personal and unique in nature, the Executive may not
transfer, sell or otherwise assign his rights, obligations or benefits under
this Agreement.
 
Page 7 of 10

--------------------------------------------------------------------------------


 
Ardent Mines Limited - Employment Agreement

--------------------------------------------------------------------------------

 
15.           Notices.  Any notice required or permitted under this Agreement
shall be deemed to have been effectively made or given if in writing and
personally delivered, or sent properly addressed in a sealed envelope postage
prepaid by certified or registered mail, or delivered by a reputable overnight
delivery service.  Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of record on file with
the Company; and properly addressed to the Company if addressed to:


Ardent Mines Limited
100 Wall Street, 21st Floor
New York, NY 10005  


With a copy to:


Wuersch & Gering LLP
100 Wall Street, 21st Floor
New York, New York 10005
Telephone:  212-509-5050
Telecopier:  212-509-9559
Attention:  Travis L. Gering, Esq.


16.           Severability.  It is expressly understood and agreed that although
the Company and the Executive consider the restrictions contained in this
Agreement to be reasonable and necessary for the purpose of preserving the
goodwill, proprietary rights and going concern value of the Company, if a final
determination is made by arbitration or any court having jurisdiction that any
provision contained in this Agreement is invalid, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such arbitral body
or court may determine or indicate to be reasonable.  Alternatively, if the
arbitrable body or court finds that any provision or restriction contained in
this Agreement or any remedy provided herein is unenforceable, and such
restriction or remedy cannot be amended so as to make it enforceable, such
finding shall not affect the enforceability of any of the other restrictions
contained therein or the availability of any other remedy.  The provisions of
this Agreement shall in no respect limit or otherwise affect the Executive's
obligations under any other agreements with the Company.


17.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.  Signatures hereto may be
facsimiles or electronically scanned copies which shall have the same full force
and effect as a manually signed original thereof.


18.           Effects of Termination.  Notwithstanding anything to the contrary
contained herein, if this Agreement is terminated pursuant to Section 7 or
Section 8 or expires by its terms, the provisions of Sections 4-6 and 10-20 of
this Agreement shall survive and continue in full force and effect.
 
Page 8 of 10

--------------------------------------------------------------------------------


 
Ardent Mines Limited - Employment Agreement

--------------------------------------------------------------------------------

 
19.           Arbitration.  All disputes and controversies arising out of or
relating to this Agreement shall be finally settled and binding under the Rules
of International Commercial Dispute Resolution of the American Arbitration
Association (“ICDR”).  The place of arbitration shall be New York.  The
Arbitration shall be conducted in English by a single arbitrator appointed in
accordance with the ICDR rules.  Any award, verdict or settlement issued under
such arbitration may be entered by any party for order of enforcement by any
court of competent jurisdiction.  The arbitrator shall have no power to take
interim measures he or she deems necessary, including injunctive relief and
measures for the protection or conservation of property.


20.           Miscellaneous.  This Agreement constitutes the entire agreement,
and supersedes all prior agreements, of the parties hereto relating to the
subject matter hereof, and there are no written or oral terms or representations
made by either party other than those contained herein.  This Agreement cannot
be modified, altered or amended except by a writing signed by both parties.  No
waiver by either party of any provision or condition of this Agreement at any
time shall be deemed a waiver of such provision or condition at any prior or
subsequent time or of any other provision or condition at the same or any prior
or subsequent time.




[Signature Page Follows]
 
Page 9 of 10

--------------------------------------------------------------------------------


 
Ardent Mines Limited - Employment Agreement

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the 27th day
of September, 2010.
 
 

  EXECUTIVE          
 
By:
/s/ Leonardo Riera       Name: Leonardo Riera                  

 

  THE COMPANY: ARDENT MINES LIMITED          
 
By:
/s/ Urmas Turu       Name: Urmas Turu        Title:   Director          



Page 10 of 10

--------------------------------------------------------------------------------



